[Cite as Farley v. McKenzie, 2022-Ohio-281.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 BRITTANY FARLEY                                     :
                                                     :
         Petitioner-Appellee                         :   Appellate Case No. 29217
                                                     :
 v.                                                  :   Trial Court Case No. 2021-CV-2381
                                                     :
 AUTUMN MCKENZIE                                     :   (Civil Appeal from
                                                     :   Common Pleas Court)
         Respondent-Appellant                        :
                                                     :

                                                ...........

                                                OPINION

                            Rendered on the 2nd day of February, 2022.

                                                ...........

BRITTANY FARLEY, Atty. Reg. No. 0069384, 1950 Bohemian Avenue, Dayton, Ohio
45406
      Petitioner-Appellee, Pro Se

AUTUMN MCKENZIE, 4100 Brandt Meadows Drive, Dayton, Ohio 45404
    Respondent-Appellant, Pro Se

                                               .............




TUCKER, P.J.
                                                                                         -2-




       {¶ 1} Appellant, Autumn McKenzie, appeals from the trial court’s issuance of a civil

stalking protection order to appellee, Brittany Farley. Because McKenzie has not caused

a transcript of the proceedings to be filed, we must presume the regularity and correctness

of the trial court’s order, and the trial court’s judgment will be affirmed.

                                  Facts and Procedural History

       {¶ 2} On June 14, 2021, Farley filed a petition seeking a civil stalking protection

order (CSPO) under R.C. 2903.214. On the same date, the trial court issued an ex parte

CSPO. Generally speaking, the ex parte order prohibited McKenzie from having any

contact with Farley, her husband, and her children. The ex parte order scheduled a “full

hearing” on the petition for July 6, 2021. McKenzie was personally served with the ex

parte order on June 15, 2021.

       {¶ 3} On July 7, 2021, following the hearing, the trial court filed a CSPO under R.C.

2903.214. The July 7 order set forth the following rationale for its issuance:

       The Court finds by a preponderance of the evidence that 1) [McKenzie] has

       knowingly engaged in a pattern of conduct that caused [Farley] to believe

       that [McKenzie] will cause physical harm or cause or has caused mental

       distress; and 2) the following orders are equitable, fair, and necessary to

       protect the persons named in this Order from stalking offenses.

The order prevented McKenzie from having any contact with Farley, her husband, and

her children. The order remains in effect until July 6, 2023. McKenzie was personally

served with the order on July 7, 2021.

       {¶ 4} On July 12, 2021, McKenzie filed a “motion” contesting the July 7 protection
                                                                                          -3-


order. The trial court scheduled a hearing on the motion for August 4, 2021. On August

5, the trial court issued a decision stating the following: “For the reasons the Court placed

on the record on August 4, 2021, the Court overrules [McKenzie’s] ‘Motion to Modify’ filed

on 7/12/21.” This appeal followed.

         {¶ 5} As noted, McKenzie has not caused a transcript of the full hearing or the

motion to modify hearing to be filed in support of her appeal, as required by App.R.

9(B)(2).

                                              Analysis

         {¶ 6} Without a written transcript, we “cannot speculate” concerning what evidence

was presented at the full hearing or the modification hearing, and “therefore we have no

basis [upon] which [to] review any alleged legal error * * *.” Instead, we are “constrained

to presume the regularity of the trial court [proceedings] and that the evidence [supported]

the trial court’s judgment.” Payne v. Payne, 2d Dist. Montgomery No. 27584, 2017-Ohio-

8912, ¶ 7, citing Potter v. Johnson, 2d Dist. Clark No. 2015-CA-101, 2016-Ohio-5652,

¶ 8-9, citing Smith v. Duran, 2d Dist. Montgomery No. 20827, 2005-Ohio-4729, ¶ 14.

Given this presumption of regularity, we have no basis to disturb the July 7, 2021 CSPO

or the trial court’s August 5, 2021 decision rejecting the motion to modify the protection

order.

                                             Conclusion

         {¶ 7} For the stated reasons, the trial court’s judgment is affirmed.

                                       .............



DONOVAN, J. and EPLEY, J., concur.
                                        -4-




Copies sent to:

Brittany Farley
Autumn McKenzie
Hon. Dennis J. Langer, Visiting Judge